Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered June 10, 2016. The order denied the motion of third-party plaintiffs for partial summary judgment on the issue of liability with respect to their claims against third-party defendant Michael (Mick) Whipple. It is hereby ordered that said appeal is unanimously dismissed without costs. Same memorandum as in Manufacturers & Traders Trust Co. v Client Server Direct, Inc. ([appeal No. 2] 156 AD3d 1364 [2017]). Present—Centra, J.P., Peradotto, Lindley, NeMoyer and Troutman, JJ.